       Case: 1:20-cv-06677 Document #: 5 Filed: 11/10/20 Page 1 of 3 PageID #:28




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


KTM AG,

       Plaintiff,
                                                     Case No. 20-cv-6677
v.
                                                     Judge
THE INDIVIDUALS, CORPORATIONS,
LIMITED LIABILITY COMPANIES,
PARTNERSHIPS, AND
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE A HERETO,

       Defendants.


               PLAINTIFF’S MOTION FOR LEAVE TO FILE UNDER SEAL

        Plaintiff KTM AG (“Plaintiff” or “KTM”) files this Motion requesting leave to file the

 following documents under seal: (1) Plaintiff’s Schedule A attached to the Complaint, which

 identifies and includes a list of the Defendant Domain Names, domain name registration

 information, and Online Marketplace Accounts; and (2) screenshot printouts showing the active

 Defendant Internet Stores (Exhibit 2 to the Declaration of Hubert Trunkenpolz and Viktor Sigl).

        In this action, Plaintiff is requesting temporary ex parte relief based on an action for

 trademark counterfeiting. Sealing this portion of the file is necessary to prevent the Defendants

 from learning of these proceedings prior to the execution of the temporary restraining order. If

 Defendants were to learn of these proceedings prematurely, the likely result would be the

 destruction of relevant documentary evidence and the hiding or transferring of assets to foreign

 jurisdictions, which would frustrate the purpose of the underlying law and would interfere with

 this Court’s power to grant relief. Once the Temporary Restraining Order has been served on the
     Case: 1:20-cv-06677 Document #: 5 Filed: 11/10/20 Page 2 of 3 PageID #:29




relevant parties and the requested actions are taken, Plaintiff will move to unseal these

documents.


                                  Respectfully submitted,
Dated: November 10, 2020
                                  By:    s/Michael A. Hierl             _
                                         Michael A. Hierl (Bar No. 3128021)
                                         William B. Kalbac (Bar No. 6301771)
                                         Hughes Socol Piers Resnick & Dym, Ltd.
                                         Three First National Plaza
                                         70 W. Madison Street, Suite 4000
                                         Chicago, Illinois 60602
                                         (312) 580-0100 Telephone
                                         (312) 580-1994 Facsimile
                                         mhierl@hsplegal.com

                                         Attorneys for Plaintiff
                                         KTM AG




                                            2
        Case: 1:20-cv-06677 Document #: 5 Filed: 11/10/20 Page 3 of 3 PageID #:30




                                 CERTIFICATE OF SERVICE

         The undersigned attorney hereby certifies that a true and correct copy of the foregoing

Motion for Leave to File Under Seal was filed electronically with the Clerk of the Court and

served on all counsel of record and interested parties via the CM/ECF system on November 10,

2020.




                                                       s/Michael A. Hierl




                                                 3
